TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00267-CR







Kevin Curry, Appellant




v.




The State of Texas, Appellee









FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0960496, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING








PER CURIAM


	After accepting appellant's guilty plea, the district court found him guilty of
delivering less than one gram of cocaine.  Tex. Health & Safety Code Ann. § 481.112 (West
Supp. 1996).  The court assessed punishment, enhanced by two previous felony convictions, at
imprisonment for four years.  Tex. Penal Code Ann. § 12.42(a)(2) (West Supp. 1996).

	On March 5, 1996, appellant wrote a letter to his attorney stating that he does not
wish to pursue this appeal.  This letter was filed with the district clerk and forwarded to this Court
in a supplemental transcript.  We will treat the letter as a motion to withdraw the appeal.  Tex.
R. App. P. 59.

	The motion is granted and the appeal is dismissed. (1)



Before Justices Powers, Jones and B. A. Smith


Dismissed on Appellant's Motion


Filed:   June 19, 1996


Do Not Publish

1.        Appellant's motion for extension of time to file statement of facts is dismissed.